UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 22, 2012 State Investors Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 001-35221 27-5301129 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1041 Veterans Boulevard, Metairie, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (504) 832-9400 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a)An Annual Meeting of Shareholders (the “Annual Meeting”) of State Investors Bancorp, Inc. (“State Investors Bancorp”) was held on May 22, 2012. (b)There were 2,909,500 shares of common stock of State Investors Bancorp eligible to be voted at the Annual Meeting and2,329,537 shares represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Annual Meeting and the vote for each proposal were as follows: 1.Election of directors for a three year term: NAME FOR WITHHELD BROKER NON- VOTES Joseph J. Lepow 1,613,098 49,562 666,877 Daniel McGowan 1,651,196 11,464 666,877 2. To ratify the appointment of Hannis T. Bourgeois, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2012. FOR AGAINST ABSTAIN 2,318,419 11,118 0 Each of the nominees was elected as director and the proposal to appoint State Investors Bancorp’s independent registered public accounting firm was adopted by the shareholders of State Investors Bancorp at the Annual Meeting. (c) Not applicable 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. STATE INVESTORS BANCORP, INC. Date:May 22, 2012 By: /s/Anthony S. Sciortino Anthony S. Sciortino President and Chief Executive Officer 3
